Citation Nr: 1621902	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
Patricia A. Talpins




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in which the RO, among other things, granted service connection for chronic allergic rhinitis and assigned a 10 percent disability rating and denied service connection for hypertension.  

The Veteran filed a timely Notice of Disagreement (NOD) in September 2008.  After a Statement of the Case was issued in June 2009, the Veteran perfected his appeal in August 2009, via VA Form 9 substantive appeal. 

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a paper claims file and a Virtual VA paperless claims file associated with the claims.

In March 2014, the Board remanded the above-referenced claims to the RO for additional development.  The development has been completed, and the appeal has been returned to the Board for additional review.   


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a current diagnosis of hypertension. 

2.  The competent and probative evidence of record reveals that the Veteran's hypertension was not shown in service or within one year after discharge from service, nor does the evidence show that the Veteran's hypertension is linked to or otherwise a result of the Veteran's service connected disabilities.  

3.  The evidence of record shows that during the course of this appeal, the Veteran has had a diagnosis of allergic rhinitis that was at one point manifested by airway obstruction on each side, likely close to 60 to 70 percent.  		


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for an initial rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in September 2006 advised him as to what information or evidence was necessary to substantiate his hypertension and rhinitis service connection claims.  The letter also notified the Veteran of his and VA's respective responsibilities in obtaining evidence and information to substantiate his claims, and how VA determines disability ratings and effective dates.  The September 2006 letter was sent prior to the rating decision in September 2007.  While it fulfilled VA's duty to notify the Veteran as to how to substantiate his service connection claims on a direct basis, it did not notify the Veteran of what was necessary to obtain service connection on a secondary basis.  See July 2006 statement from the Veteran; March 2014 Board decision, p. 10 (the Board found the Veteran's statement that his hypertension might be "due to the stress of his injuries" was sufficient to raise a claim for secondary service connection).  As such, the Board ordered in its March 2014 remand decision that the Veteran be provided additional notice as to how to substantiate his hypertension claim on a secondary basis.  This notice was provided in September 2014.  It contained not only information as to how to substantiate service connection on both direct and secondary bases, it also notified the Veteran of the evidence necessary to obtain an increased rating for his (now) service connected rhinitis and explained how disability ratings and effective dates are generally assigned.  Thereafter, the Veteran's claims were readjudicated in a Supplemental Statement of the Case (SSOC) in May 2015.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(an SSOC is a readjudication).  Based upon the foregoing, VA has fulfilled its duty to notify. 



VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issues have been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  See e.g., June 2007 letter from the RO to RR regarding private medical records; June 2007 Report of Contact regarding the RO's attempts to obtain medical records from LFC.  The Veteran's paper file, VBMS and Virtual VA records have been reviewed.  In addition, pursuant to the instructions of the March 2014 Board Remand decision, the Veteran was provided with a VA medical examination in relation to his rhinitis claim in July 2014 to supplement previous VA examinations provided to him in August 2007 and February 2011.  In addition, the Veteran was afforded a VA hypertension examination in April 2015 in relation to his secondary service connection claim.  The Board finds that the July 2014 and April 2015 VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claims.

Lastly, as noted above, in March 2014, the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the March 2014 remand, two new VA examinations were conducted in order to address theories of causation and current symptomatology related to the Veteran's claims on appeal.  Thereafter, an SSOC was issued in May 2015.

For the foregoing reasons, the Board concludes that all reasonable efforts have been  made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

Claim of entitlement to service connection for hypertension

In a statement received by the RO in July 2006, the Veteran sought service connection for, among other things, chronic sinusitis and hypertension.  In its September 2007 rating decision, the RO granted service connection for chronic allergic rhinitis and assigned a 10 percent disability rating.  See September 2007 rating decision.  In the same decision, the RO denied service connection for hypertension.  The Veteran has appealed both claims.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).
 
When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the Veteran's hypertension claim, the Board takes judicial notice that a person with a blood pressure reading of less than 120/80 mmHg (systolic/diastolic) has normal blood pressure.  See Center for Disease Control and Prevention "Measuring Blood Pressure" http://www.cdc.gov/bloodpressure/measure.htm.  People with blood pressure readings greater than 120/80mmHg but less than 140/90mmHg have blood pressure that is considered to be "prehypertension."  Id.  Lastly, people with blood pressure readings of 140/90mmHg or higher have high blood pressure, otherwise known as hypertension.  Id.  See also 38 C.F.R. § 20.903(b)(2) (2015).

A review of the post-service medical evidence in the claims file reveals that the Veteran has a current diagnosis of hypertension.  See medical treatment records dated from 1992 to 2007; April 2015 VA examination report.  The issue that is disputed is whether or not the Veteran's current hypertension is related to service or to his service connected disabilities. 

Turning first to the question of direct service connection, the Veteran claims he developed hypertension within one year of his discharge from service.  See August 2009 statement with Notice of Disagreement.  He essentially asserts that he received treatment for hypertension and other ailments within one year of separation from service from his former family physicians' Dr. T.F. and Dr. R.P.  See Veteran's August 2009 statement.  However, neither the Veteran nor the RO have been able to obtain treatment records from these medical providers since they have passed away and the Veteran's medical file has been destroyed.  Id.; June 2007 report of contact.  Thus, the record on appeal contains no medical records dated after August 1979 until August 1992.  The earliest medical evidence showing that the Veteran has hypertension is dated in 1992.  See August 1992 private medical record.  

In regards to his statements, the Veteran is considered competent to report that he was treated by two doctors within one year of his separation from service for what he believes was hypertension.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  However, in terms of the credibility of the Veteran's statements, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions that he developed hypertension by June 1978 (within one year of his separation from service) or if the preponderance of the evidence is against the Veteran's claim.  

In terms of the Veteran's period of service, the Veteran's service treatment records are silent as to any symptoms, complaints or treatment for high blood pressure or hypertension.  The Veteran's service entrance examination reveals that his blood pressure was 116/70 in June 1974.  See June 1974 Report of Medical Examination.  His service separation examination shows that his blood pressure was 120/80.  See July 1977 Report of Medical Examination.  In terms of post-service medical records, the claims file contains no evidence of any manifestation of hypertension within one year of separation from service.  In fact, the only contemporaneous medical evidence dated around the time of the Veteran's service is an August 1979  VA examination report, written two years after the Veteran was discharged from service.  This VA examination report (which is unrelated to the current claim) shows that the Veteran's blood pressure was taken as part of a physical examination; and was reported to be 130/80.  See August 1979 VA examination report.    

In support of his direct service connection claim, the Veteran has produced two lay statements attesting that he developed hypertension soon after his separation from service.  The first statement, dated in August 2009, is from a retired Army Master Sergeant named D.D.  D.D. states in his letter that he has known the Veteran since the fall of 1977, when he and the Veteran met at a military function and became friends.  See August 2009 Buddy Statement.  He indicates that shortly after meeting the Veteran, they ran into each other several times at the office of Dr. T.F. (one of the Veteran's primary care doctors).  D.D. states that he knew the Veteran was being treated for hypertension and ringing in the ears at that time, as he and the Veteran had discussed it on occasion.  Id.  He reported that he was also being treated for high blood pressure by Dr. T.F.; and later, he and the Veteran were both treated by Dr. R.P.  Id.  

The second lay statement in the claims file is from the Veteran's sister, M.S.  M.S. indicates in her June 2014 letter that the Veteran lived with her after he was discharged from service and that both she and the Veteran were patients of Dr. T.F.  She states that she remembers Dr. T.F. treating` the Veteran for allergic rhinitis, tinnitus and hypertension as early as 1978.  See June 2014 statement from M.S.      

In terms of the competency and credibility of D.D. and M.S.'s statements, the Board initially finds that D.D. is competent to say that he saw the Veteran sometime after the Fall of 1977 at his doctor's office and that he believed the Veteran was being treated for hypertension.  In terms of M.S., the Board finds that she is competent to report that she and her brother went to the same doctor, and that she believes their doctor treated the Veteran for several conditions in 1978 that included hypertension.  However, the Board finds D.D. and M.S.'s statements to be less credible than the medical evidence of record.  Contrary to the lay statements, the competent medical evidence in the clams file shows that the Veteran's blood pressure readings in 1974 and 1977 were within normal limits at service entrance and separation.  Furthermore, the Veteran had a blood pressure reading of 130/80 in August 1979, which means he may have been prehypertensive at that time but did not have hypertension.  Additionally, the Board finds it notable that the August 1979 examination report made no reference to the Veteran having high blood pressure or being treated for high blood pressure.  It would seem logical that if the Veteran was being treated for hypertension in August 1979, he would have reported it to the medical doctor that examined him and it would have been noted in the 1979 medical report.  However, nothing about high blood pressure or hypertension is noted in the medical history section of the August 1979 VA examination report.  See August 1979 VA examination report.

For the same reasons set forth above, the Board finds that the statements from the Veteran as to his diagnosis and treatment of hypertension within one year of service to be less credible than the other evidence of record.  Id.; see also July 2006 statement in support of claim (the Veteran reported that he had "been treated for high blood pressure since the late 1980's").  

In regards to the other evidence contained in the claims file, post-service medical records show that the Veteran has received treatment for his hypertension, but none of these records set forth a nexus opinion.  See private treatment records dated from 1992 to 2007.  Letters written by the Veteran's private medical provider, Dr. S.H., detail the Veteran's various ailments and indicate that Dr. S.H. treated the Veteran for hypertension since at least 1998.  However, Dr. S.H. did not relate the Veteran's post-service hypertension to service in either letter.  See September 2006 and April 2010 letters from Dr. S.H.  

Therefore, the more credible evidence in this case shows that the Veteran did not have hypertension within the first year that he separated from service; and even if he had hypertension possibly be related to service, the claims file does not contain any medical nexus opinion that could link the Veteran's hypertension to service.  Thus, after reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against the finding that the Veteran's hypertension manifested in service or within a year of separation of service. 

As to the Veteran's secondary service connection claim, the Board initially observes that even though there are medical records contained in the claims file that reflect the Veteran's treatment for hypertension, none of these records document any opinions that the Veteran's hypertension is related to his service connected disabilities.  In attempting to address this question, the Veteran was afforded a VA hypertension examination with a medical doctor in April 2015.  The doctor performed a physical examination, reviewed the Veteran's service treatment records and his VA treatment records.  Thereafter, he took three blood pressure readings of 190/83, 163/84 and 163/85; which combined into an average of 172/84.  The examiner diagnosed the Veteran with essential hypertension.  In doing so, he opined that the Veteran's essential hypertension is not aggravated by his service connected disabilities; rather, it is a condition that is more likely related to genetics and the Veteran's obesity and sedentary lifestyle.  See April 2015 VA examination report.  

While the Veteran contends that his hypertension could be secondary to his service-connected disabilities (see July 2006 statement), the Board accords his statement as to the etiology of his disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where hypertension is a disorder that can be of different types and attributed to different factors, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's hypertension is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's hypertension claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

Claim of entitlement to a rating in excess of 10 percent for allergic rhinitis 

In September 2007, the Veteran was granted service connection for chronic allergic rhinitis and assigned a ten percent disability rating.  September 2007 rating decision.  He is appealing the assigned rating.  August 2009 statement. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's rhinitis is rated as 10 percent disabling under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Under this code, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; and a 30 percent rating is warranted for allergic rhinitis with polyps.  Id. 

In this case, the evidence shows that the Veteran has consistently been treated for sinus problems.  See, e.g., private medical records dated in January 1998, October 1998, January 2005 and February 2005; March 2010 statement from Dr. R.R. (Dr. reported that he had treated the Veteran for various conditions, to include chronic sinus disease).  None of these records, however, indicate that the Veteran has suffered from nasal polyps as part of his allergic rhinitis.  Id.  The Veteran asserts though that he has had one nasal polyp removed; and that this polyp was related to his service connected disability.  As such, he argues he is entitled to an increased disability rating.  See February 2011 VA examination report, p. 2; Veteran's April 2012 statement.   

Evidence in the record reveals that the Veteran had a nasopharynx lump that was seen upon examination by Dr. L.P. in February 1998.  See February 1998 medical statement.  The nasopharynx mass was biopsied in March 1999 and found to be benign respiratory epithelium with submucosal lymphoid tissue that was negative for changes of carcinoma, lymphoma or granuloma.  See statements from Dr. L.P. dated in February 1998 and May 2014; March 1999 private medical record.  

Afterwards, the Veteran was evaluated during an August 2007 VA examination.  At that time, he was diagnosed as either having chronic rhinitis or allergic rhinitis.  A physical examination revealed that the Veteran had nasal airway obstruction secondary to mild left nasoseptal deviation, as well as inferior turbinate hypertrophy.  The VA examiner reported that the Veteran's nasal airway was obstructed on each side, likely close to 60 to 70 percent.  No nasal polyps were reported.  See August 2007 VA examination report.  

The Veteran was also seen in February 2011 for a VA examination.  At that time, his physical examination revealed that he had mild tenderness to percussion over both the frontal and maxillary sinuses and that he had inflamed mucosa in the anterior nasal cavity.  February 2011 VA examination report, p. 3.  The examiner reported that there were no signs of nasal obstruction and no nasal polyps present. Id.  

Most recently, the Veteran was afforded a third VA examination in June 2014.  At that time, a VA examiner obtained the Veteran's medical history, reviewed the claims file and conducted a physical examination of the Veteran during which he found no polyps and no nasal obstruction.  Afterwards, the examiner diagnosed the Veteran with allergic rhinitis.  In addressing the Veteran's assertion of having a polyp removed before, the examiner explained that a polypoid change to the inferior turbinate (which is what the Veteran had in 1998) is distinctly different than nasal polyps.  He ultimately concluded that since the Veteran was currently doing so well on minimal to no therapy, there was little evidence that allergic rhinitis was having a substantial impact on his quality of life.  June 2014 VA examination report

Thus, the evidence as a whole shows that the Veteran previously suffered from rhinitis without polyps, but with greater than 50 percent obstruction of both nasal passages in August 2007.  Since that time, however, his condition appears to have improved such that his nasal passages are not obstructed as they were in August 2007.  In this regard, the record also clearly shows that the Veteran has not suffered from polyps at any time during the pendency of this appeal.  See February 2011 VA examination report, p.3.  Since a higher evaluation of 30 percent is not warranted unless there is rhinitis with polyps, a schedular increase in the Veteran's disability rating is not warranted. 

Consideration has also been given regarding whether the schedular evaluation in this case is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the Board finds the schedular evaluation in this case is not inadequate.  The 30 percent rating in excess of the assigned 10 percent rating is provided for certain manifestations of the service connected allergic rhinitis, but the evidence reflects that those manifestations, namely polyps at any time during the appeal, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's rhinitis, as the criteria assess social and occupational impairment.  Further, it is noted that in each of the Veteran's VA examinations, the examiners took occupational and activities of daily living into account, finding that the Veteran's condition created no functional impacts.  There were also no indications in the claims file of frequent hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

In adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  A May 2015 memorandum in the Veteran's claims file reveals that VA's Appeals Management Center has already inferred the issue of a TDIU based upon evidence of record and reported that it requires immediate attention from the RO.  Since the issue has been referred to the RO, it is moot in terms of the current appeal.  

In conclusion, the Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for hypertension, to include as secondary to service connected disabilities, is denied.

2.  An initial disability rating in excess of 10 percent for chronic allergic rhinitis
is denied. 


____________________________________________
DEBORAH SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


